Citation Nr: 0810166	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-39 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar 
paravertebral muscle myalgia, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to July 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.


FINDING OF FACT

The competent evidence shows that, for the entire period of 
increased rating claim, the veteran's service-connected 
lumbar paravertebral muscle myalgia resulted in spasm and 
guarding, but did not for any period of claim more nearly 
approximate limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for lumbar 
paravertebral muscle myalgia have been met for the entire 
period of increased rating claim.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Correspondence to the veteran dated in January 2007 provided 
him adequate notice of the pertinent diagnostic code.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The veteran submitted a private 
outpatient treatment report, and was provided an opportunity 
to set forth his contentions during a hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded a VA medical examination in July 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating for Lumbar Spine Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is evaluated as lumbosacral strain 
under Diagnostic Code 5237.  The Rating Schedule provides for 
the evaluation of this spine disability under a General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  Under the General Rating Formula, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 20 percent evaluation for the 
veteran's lumbar paravertebral muscle myalgias for the entire 
period of increased rating claim.  The preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
this disability for the entire period of increased rating 
claim.

During the July 2007 hearing, the veteran provided credible 
testimony as to the severity of the symptoms caused by his 
service-connected lumbar paravertebral muscle myalgia.  These 
symptoms include pain and muscle spasm.  During a spasm, he 
had to avoid certain movements to protect his back from 
further injury.  

The report of a July 2005 VA examination provides that the 
veteran complained of back pain at times that was not 
constant.  The veteran underwent a lumbar laminectomy in the 
mid-1980's to relieve pain.  He had relief for about 15 
years.  After 2000, he developed midline low back pain and 
underwent a posterior lumbar interbody fusion at L4-5 in 
2005.  He stated that the operation helped, he no longer 
dragged his foot, and leg pain was 50 percent reduced.  
Currently, he complained only of pain along the incision from 
the region of L4 to L5.  He was currently still in his post-
operative period.  He stated that he had not played a full 
game of golf since that time but was able to transfer to bed, 
ambulate, dress and drive.  He had no lower extremity 
complaints, numbness, tingling, weakness, burning, or bowel 
or bladder sphincter issues.  

On physical examination in July 2005, the veteran was 
neurologically intact.  Active range of extension was to 20 
of 25 degrees, secondary to fusion operation.  Lateral 
rotation was to 25 of 25 degrees.  Bilateral lateral flexion 
was to 30 of 30 degrees.  Bilateral and lumbar flexion were 
to 80 of 80 degrees bilaterally.  With respect to Deluca, 
there was zero degree of motion lost with additional range of 
motion testing, and there were no developments of pain, 
weakness or incoordination.  

The July 2005 VA examiner stated that the veteran had 
sustained significant back strain from an in-service flight 
incident.  However, with time he developed back pain that was 
degenerative in nature.  The lumbar laminectomy was a relief 
to this.  With the development of further back pain after his 
laminectomized site, he developed more back pain from 
discogenic sources and another operation was done that 
improved the back pain by 50 percent.  The veteran had 
degenerative changes at L5-S1 that were still visible on X-
rays.  Furthermore, he had a degenerative mild scoliosis, 
with positive degenerative processes concurred.  

The July 2005 VA examiner concluded that, in his professional 
opinion, the veteran's back pain, at the present time, was 
secondary to his surgery and was surgical in nature, and the 
surgery was required for degenerative lumbar disease.  
Therefore, it was less likely than not that the veteran's 
current complaints of pain were related to his service-
connected back strain and paravertebral muscle myalgia.  

On a November 2006 VA outpatient treatment report, the Chief 
of Neurosurgery at the Tampa VAMC provides that he believed 
within a reasonable degree of medical certainty that the 
veteran was not primarily having symptoms of neurogenic 
claudication, although this might be a minor component of his 
problems; he was having mostly musculoskeletal low back pain.  

A private outpatient treatment report dated in July 2007 
provides that on physical examination, the veteran had 
limited, guarded flexion and extension of the back and was 
tender to palpation of the lumbar spine.  The pertinent 
assessment was back pain following a previous (in-service) 
injury from an airplane accident.  

The foregoing medical evidence, overall, more nearly 
approximates the criteria for a 20 percent evaluation for 
service-connected lumbar paravertebral muscle myalgias under 
Diagnostic Code 5237, namely muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  
The veteran's credible hearing testimony provides that he has 
spasm and guarding.  The VA examination shows that he has 
scoliosis.  The VA outpatient treatment report provides that 
the veteran's back problem was mostly musculoskeletal low 
back pain.  

The competent evidence does not support an evaluation in 
excess of 20 percent under the relevant criteria (Diagnostic 
Code 5237).  The evidence does not show that for any period 
of the increased rating claim the veteran's lumbar spine 
disability more nearly approximated limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, as 
required for a 40 percent disability rating.  38 C.F.R. 
§ 4.71a.

The Board finds that the effects of pain reasonably shown by 
the record to be due to the veteran's service-connected low 
back disability are contemplated in the 20 percent evaluation 
under Diagnostic Code 5237.  As noted above, the July 2005 VA 
examination found that there was zero degree of motion lost 
with additional range of motion testing, and there were no 
developments of pain, weakness or incoordination.  Thus, pain 
due to the veteran's lumbar paravertebral muscle myalgia does 
not cause functional loss greater than that contemplated by 
the 20 percent evaluation under Diagnostic Code 5237.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.


ORDER

A 20 percent disability evaluation for service-connected 
lumbar paravertebral muscle myalgia is granted for the entire 
period of increased rating claim, subject to the rules and 
regulations governing the award of monetary benefits.

____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


